UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7314


AARON DOXIE, III, a/k/a Aharon Azaryah Nearyah Hakahan,

                    Petitioner - Appellant,

             v.

JEFFREY N. DILLMAN, Warden; HAROLD CLARKE, Director, Virginia
Department of Corrections,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00402-AWA-LRL)


Submitted: February 8, 2018                                  Decided: February 16, 2018


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Doxie, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aaron Doxie, III, seeks to appeal the district court’s order denying his motion to

alter or amend judgment and request under Fed. R. Civ. P. 60(b) for reconsideration of its

prior order dismissing his 28 U.S.C. § 2254 (2012) petition. The order is not appealable

unless a circuit justice or judge issues a certificate of appealability.        28 U.S.C.

§ 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

A certificate of appealability will not issue absent “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Doxie has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               DISMISSED



                                             2